On Rehearing. This cause comes before us on a rehearing. An opinion was heretofore filed by this court in the above entitled cause on April 10,1940. Our attention has been called to the fact that the Supreme Court in the recent case of Ingalls v. Raklios, 373 Ill. 404, has changed the rule with relation to the issuance of a capias ad satisfaciendum, by requiring that the judgment order of the court contain the statement that malice is the gist of the action and not as formerly, that the verdict of the jury finding such fact was sufficient. In the case of Ingalls v. Raklios, 373 Ill. 404, which cause was before this court and was thereafter appealed to the Supreme Court, that court in reversing the decision of the Appellate Court, said: “Under section 5, as amended, the clerk of the court is not authorized to issue an execution against the body of the defendant, unless the judgment shows that it was entered upon an action for a tort committed by thé defendant and that the judgment contains a special finding of the jury or the court (if the case is tried without a jury) that malice toas the gist of the action. If a defendant against whom a writ was issued desires to challenge the sufficiency of the judgment as regards to question of the findings of malice, his remedy is to apply to the court entering the judgment to quash the writ. The provisions requiring that before an execution for the body of the defendant shall issue the judgment shall show that the judgment was obtained for a tort committed by the defendant and that malice was the gist of the action, are mandatory and if such findings do not appear on the face of the judgment, the clerk is without authority to issue the writ. The duty imposed by statute upon the clerk to issue the writ is a ministerial act and he is not permitted to refer to the pleadings to determine tohether malice was the gist of the action for the determination of such question is a judicial act. A complaint which states a cause of action having malice as the gist, does not authorize the clerk to issue the writ, unless the judgment contains the essential elements prescribed by statute. “... it is apparent that a defendant could be actuated by malice in committing a tort against the plaintiff and yet malice not be the gist of the action. The statement in the judgment that the court makes a special finding of malice is not the equivalent of a finding that malice was the gist of the action upon which judgment was entered. “The statement in the judgment that the court found the defendant guilty as charged in plaintiff’s claim does not permit a reference to the complaint to determine whether the allegations of fact alleged therein made malice the gist of the action. As pointed out, if such reference was permitted, it would authorize the clerk issuing the writ to construe the pleadings in determining the legal effect to he given and thus exercise a judicial act. “The judgment in this case does not meet the requirements of the statute and the writ of capias ad satisfaciendum was wrongfully issued.’’ (Italics ours.) In the case of Lipman v. Goebel, 357 Ill. 315, a judgment was entered on a declaration charging wilful and wanton injury. The defendant applied for release under the Insolvent Debtors’ Act. The Supreme Court in holding that the defendant was not entitled to his release, said at p. 319: “Section 2 of the Insolvent Debtors’ act . . . provides the procedure for the discharge of a debtor seized and imprisoned. A person . . . imprisoned upon a capias ad satisfaciendum where malice is the gist of the action is not entitled to discharge upon the surrender of his property. . . . ‘malice,’ . . . applies to . . . wrongs . . . inflicted with an evil intent, design or purpose, implies that the guilty party was actuated by improper or dishonest motives and requires intentional perpetration of an injury. . . . However, the term does not necessarily mean that the person . . . bears any spite, grudge or ill-will towards the person against whom the wrong is inflicted. . . . ‘gist of the action’means‘the essential ground or object of a suit and without which there is not a cause of action. ’ . . . Whether malice is the gist of the action is determined from the charges made in the declaration. ’ ’ Other cases in line with Lipman v. Goebel, supra, are In re Petition of Rosenberg v. Ott, 285 Ill. App. 50; Mantske v. Rhutassel, 248 Ill. App. 492; In re Petition of Miles v. Glad, 299 Ill. App. 185; Fromm v. Seyller, 245 Ill. App. 392. We have carefully considered the Raklios case supra, and we have come to the conclusion that in that case the Supreme Court put a different construction on the statute than theretofore, so that in order to obtain the issuance of a writ of capias ad satisfaciendum, it must appear from the judgment order itself a finding that “malice is the gist of the action.” If, as we think, we have put a proper construction upon the language used by the Supreme Court, then in the absence of such finding by the trial court in the instant case, we would not be justified in adhering to the former opinion filed by this court in this case. While it is true the former opinion filed by this court in this case was based upon the question of time of payment to the sheriff of money for the board of the defendant while he was in jail, yet we are of the opinion upon a reconsideration of the question raised on the petition for rehearing, although different from the one originally presented, that inasmuch as the judgment order in this case does not contain the finding that malice was the gist of the action, we should change our decision. We have in mind that part of the Supreme Court’s opinion in the Raklios case, wherein it is said, “A complaint which states a cause of action having malice as the gist, does not authorize the clerk to issue the writ, unless the judgment contains the essential elements prescribed by statute. ’ ’ We think it is our duty to follow the latest rulings and decisions made by our Supreme Court, and for that reason we hereby rescind our former decision and in lieu thereof we hereby enter an order affirming the action of the trial court in discharging the defendant. For the reasons herein given, the judgment of the circuit court is hereby affirmed. Judgment affirmed. Hebel, J., concurs.